Exhibit FIFTH AMENDED AND RESTATED BY-LAWS OF KINETIC CONCEPTS, INC. EFFECTIVE FEBRUARY 20, 2009 ARTICLE I OFFICES Section 1.Principal Office.The principal office of the Corporation shall be in the City of San Antonio, Texas. Section 2.Other Offices.The Corporation may also have offices at such other places both within and without the State of Texas as the Board of Directors may from time to time determine or the business of the Corporation may require. ARTICLE II SHAREHOLDERS Section 1.Time and Place of Meeting.All meetings of the shareholders shall be held at such a time and at such place, within or without the State of Texas, or by means of remote communication, as shall be determined by the Board of Directors in its sole discretion. Section 2.Annual Meetings.The annual meeting of shareholders of the Corporation for the election of directors of the Corporation, and for the transaction of such other business as may properly come before such meeting, shall be held at such place, date and time as shall be fixed by the Board of Directors and designated in the notice or waiver of notice of such annual meeting. Section 3.Special Meetings.Special meetings of the shareholders may be called at any time by the President, the Board of Directors, or the holders of not less than fifty percent (50%) of all shares entitled to vote at the proposed special meeting.Business transacted at special meetings shall be confined to the purposes stated in the notice of the meeting. Section 4.Notice.Written or printed notice stating the place, day and hour of any shareholders’ meeting, the means of any remote communications by which the shareholders may be considered present and may vote at the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) nor more than sixty (60) days before the date of the meeting, personally, by form of electronic transmission or by mail, by or at the direction of the President, Secretary, or the officer or person(s) calling the meeting, to each shareholderof record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, postage prepaid, to the shareholder at his or her address as it appears on the stock transfer books of the Corporation. If transmitted by electronic transmission, such notice shall be deemed to be given when transmitted to the facsimile number or electronic message address provided by the shareholder for the purpose of receiving notice.
